PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHIN et al.
Application No. 15/545,300
Filed: July 20, 2017
For: CONTINUOUSLY VARIABLE TRANSMISSION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 31, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
December 24, 2019, as required by the Notice of Allowance and Fee(s) Due, mailed 
September 24, 2019, which set a period for reply of three months. Accordingly, the date of abandonment of this application is December 25, 2019. A Notice of Abandonment was mailed January 9, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $250, (2) the petition fee of $525; and (3) a proper statement of unintentional delay.

 Petitioner is advised that the issue fee paid in this application cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

This application is being referred to Technology Center Art Unit 3659 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.





/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office                                                                                                                                                                                                     





 


    
        
            
        
            
    

    
        1The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.